Citation Nr: 0600405	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot (or shrapnel) wound to the stomach.   
 
2.  Entitlement to an increased rating for generalized 
anxiety disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from July 1943 to March 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2001, October 2001, and July 
2002 RO rating decisions.  In August 2003, the veteran 
testified at a Board videoconference hearing.  

During the August 2003 hearing on appeal, the veteran and his 
representative stated that the veteran has bilateral tinnitus 
which dates to his combat service during World War II.  They 
indicated that they wished to file a claim for entitlement to 
service connection for tinnitus at that time.  No action has 
been taken with regard to this new claim and it is referred 
to the RO for appropriate action.

A June 2005 RO decision granted service connection for 
bilateral hearing loss.  This represents a complete grant of 
the benefit sought.  Therefore, this issue is no longer 
subject to appellate review.  

A September 2005 RO decision increased the rating for the 
veteran's service-connected generalized anxiety disorder to 
50 percent, effective March 23, 2004.  A December 2005 motion 
to advance the case on the Board's docket was granted by the 
Board in December 2005.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been developed and the veteran has received 
the required notice.  

2.  The veteran does not currently have residuals of a 
gunshot (or shrapnel) wound to the stomach.  

3.  The RO has rated the veteran's generalized anxiety 
disorder as 30 percent disabling prior to March 23, 2004, and 
as 50 percent disabling since March 23, 2004.  

4.  Prior to and since March 23, 2004, the veteran's 
generalized anxiety disorder has been manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  


CONCLUSIONS OF LAW

1.  Residuals of a gunshot (or shrapnel) wound to the stomach 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  

2.  The criteria for a 50 percent rating for generalized 
anxiety disorder prior to March 23, 2004, have been met, and 
the criteria for a rating in excess of 50 percent during the 
time frame in which this claim has been pending, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in February 2001, 
correspondence in August 2001, a rating decision in October 
2001, a statement of the case in January 2002, correspondence 
in May 2002, a statement of the case in May 2002, a 
supplemental statement of the case in September 2002, 
correspondence in April 2003, correspondence in November 
2004, and a supplemental statement of the case in September 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

I.  Residuals of a Gunshot (or Shrapnel) Wound to the Stomach

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence. In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Service connection for a stomach disorder was previously 
denied in December 1988, and the veteran did not appeal.  The 
veteran is presently solely claiming service connection for 
residuals of a gunshot (or shrapnel) wound to the stomach and 
the Board will address the claim on that basis.  

As noted above, the veteran served on active duty from July 
1943 to March 1946.  He engaged in combat and received 
decorations including the Combat Infantry Badge.  

The veteran's service medical records show no complaints, 
findings, or diagnosis of any gunshot (or shrapnel) wound to 
the stomach or of any residuals of such an injury.  
Evaluations of the veteran during that time make no reference 
to any such injuries.  The March 1946 objective discharge 
examination report included a notation that the veteran's 
abdominal wall and viscera were normal.  These facts provide 
negative evidence against this claim.  

A December 1946 VA general medical examination report, within 
a year of the veteran's separation from service, included a 
notation that the veteran's digestive system, including his 
stomach, was normal.  The diagnoses did not refer to any 
residuals of a gunshot (or shrapnel) wound to the stomach.  A 
September 1951 VA treatment entry also did not refer to any 
residuals of a gunshot (or shrapnel) wound to the stomach.  

The first post-service clinical evidence of any possible 
stomach problem and to any possible gunshot or shrapnel 
injuries of record is in November 1988, decades after the 
veteran's period of service.  The first post-service actual 
clinical reference to a gunshot or shrapnel wound to the 
stomach is in November 2003 and the first actual possible 
diagnosis of any such wound is in April 2005, also decades 
after service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

A November 1988 VA general medical examination report noted 
that the veteran reported that he had a ruptured appendix in 
1975 and that he was operated on at a hospital.  He also 
stated that in World War II, he was in a foxhole and a shell 
landed on top of the foxhole.  He indicated that he was hit 
in the head and face by a lot of debris and dirt, that he was 
not unconscious, and that his scalp was not cut and there was 
no fracture of his skull.  The examiner reported that the 
veteran's abdomen was soft and nontender, that there was no 
organomegaly, and that the bowel sounds were normal.  The 
examiner stated that a right paramedian scar was noted that 
was adherent to underlying structures and was 1 inch in its 
greatest width and 9 inches in length.  The diagnoses 
included residuals of an appendectomy and duodenal 
diverticulum.  

Subsequent VA treatment records include references to stomach 
problems and statements from the veteran as to gunshot or 
shrapnel injuries.  

An April 1998 VA psychiatric examination report noted that 
the veteran reported that during service he was buried in a 
foxhole when a shell went off, that it buried one man, and 
that he was covered up to his mid-chest and taken to a 
hospital.  The diagnoses did not refer to any residuals of a 
gunshot wound to the stomach.  

An article titled "Armed Forces Day-Sat May 18", received 
in June 2002, reported that the veteran was a decorated war 
veteran and that he was seriously injured when a mortar shell 
landed in a fox hole that he was in while in Belgium.  It was 
noted that a fellow soldier in the fox hole was killed.  

An article titled "Keeping Promises to American's Heroes, 
Ross Presents Bronze Star to World War II Veteran", noted 
that a representative presented the veteran with a Bronze 
Star.  It was reported that while fighting in the front lines 
in Belgium, a German mortar round hit the veteran's foxhole 
killing his buddy and seriously wounding him in the abdomen.  

During the August 2003 hearing on appeal, the veteran 
testified about his combat service and about the lack of 
medical record-keeping under such conditions.

A November 2003 VA treatment entry noted, as to history, that 
the veteran reported receiving a shrapnel injury to his 
stomach in 1945.  The diagnostic impression did not refer to 
any residuals of a gunshot (or shrapnel) wound to the 
stomach.  

An April 2005 VA general medical examination report noted 
that the veteran's claims file was available and reviewed.  
He reported that he was in the Army in World War II and that 
he was in the Invasion of Normandy.  It was noted that later, 
while in Europe, he was in a foxhole and that a nearby mortar 
explosion caused a shrapnel fragment to strike him in the 
abdomen.  The veteran stated that he had a laparotomy for 
treatment of the injury.  The examiner reported that he did 
not find actual military records showing that the injury 
occurred as described, but that he had no reason to doubt the 
injury and that there were some supplementary statements in 
the claims file supporting the event as described by the 
veteran.  The examiner indicated that the veteran had an 
abdominal wound that extended from just below the xiphoid to 
just above the pubis.  It was noted that the wound scars were 
from large retention sutures in place and that in the upper 
abdomen to the left side of the wound, there was a fascial 
defect measuring 1 cm. to 1.5 cm. and a herniation of what 
seemed to be of minimal peritoneal fat that was very tender 
to any pressure.  The diagnoses included shrapnel wound to 
the abdomen with a small ventral hernia located in the 
superior aspect of the wound, as described, that was tender 
and painful.  The examiner commented that the veteran's 
abdominal wound was, in his opinion, definitely related to 
service.  

In an addendum to the September 2005 VA general medical 
examination report, the examiner reported that he had 
reviewed the claims file military medical records and his 
April 2005 examination report.  The examiner stated that his 
conclusion regarding the relationship between the ventral 
hernia and the veteran's military service was based on the 
assumption that he had been injured with shrapnel in his 
abdomen and had undergone a surgical laparotomy performed for 
treatment of that shrapnel wound and had then later developed 
a ventral hernia in the surgical wound.  The examiner stated 
that such was the chain of events that led to his conclusion 
that the injury did result in the ventral hernia.  The 
examiner commented that, however, in reviewing his records, 
he found no evidence to support the veteran's claim that he 
was injured in the abdomen and the laparotomy was the result 
of the injury.  The examiner noted that, in fact, in 
reviewing the records, there is no evidence whatsoever to 
support the veteran's claims and in fact such was 
contradicted.  The examiner stated that with such 
information, he needed to change his opinion.  The examiner 
remarked that at the present time, he could not say why the 
veteran had a surgical scar in the midline of his abdomen as 
described in the examination.  It was reported by the 
examiner, that on the basis of the chart review, that he did 
not find evidence to support the veteran's claim and that it 
was highly unlikely that such a significant dent would not 
have been documented at some point in the records.  The 
examiner indicated that he must state that his original 
opinion that the veteran's injury was related to the shrapnel 
wound was not valid.  The examiner reported that there was 
apparently no shrapnel wound, and that, therefore, he would 
say the veteran's ventral hernia or incisional hernia was not 
caused as a result of any combat injury suffered by the 
veteran as he described.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the references pursuant to the November 
2003 VA treatment entry and the April 2005 VA general medical 
examination report, noted above, of the veteran suffering a 
gunshot or shrapnel wound to the stomach during service were 
apparently based solely on a history provided by the veteran 
and are not probative in linking a current claimed disability 
with service.  See Reonal v. Brown, 458 (1995).  

Additionally, the Board notes that the examiner pursuant to 
the April 2005 VA general medical examination report 
concluded that the veteran's shrapnel wound of the abdomen 
with a small ventral hernia located in the superior aspect of 
the wound was definitely related to service.  However, in the 
September 2005 addendum to the April 2005 VA general medical 
examination report, the examiner specifically stated that he 
had changed his opinion and that his original opinion was not 
valid.  The examiner indicated that there was no evidence 
whatsoever to support the veteran's claims that he suffered a 
gunshot or shrapnel wound in service.  The examiner further 
stated that there was apparently no shrapnel wound and that, 
therefore, he would say that the ventral hernia or incisional 
hernia was not caused as a result of any combat injury 
suffered by the veteran.  

The Board observes that although the examiner noted, pursuant 
to the April 2005 VA general medical examination report, that 
he reviewed the veteran's claims file.  As indicated by the 
September 2005 addendum, he clearly did not review such 
records in detail.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
if based on facts reported by the claimant can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet.App. 229 (1993).  The examiner has essentially revoked 
his opinion and, therefore, the opinion and diagnosis offered 
pursuant to the April 2005 VA general medical examination 
report is clearly not probative in this matter.  The 
September 2005 involved a more detailed review of the 
clinical file and is supported by the evidence of record.  
Clearly such opinion is more probative in this matter.  As 
noted above, the September 2005 addendum found no residuals 
of a gunshot (or shrapnel) wound to the stomach.  

The Board acknowledges that the veteran is a combat veteran.  
However, even under the combat provisions of 38 U.S.C.A. 
§ 1154, a current disability and medical causation must be 
proven by competent medical evidence.  One requirement for 
service connection is the presence of a current claimed 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  The 
evidence indicates no present residuals of a gunshot (or 
shrapnel) wound to the stomach.  Even assuming the veteran 
suffered some type of stomach injury in a combat incident, no 
residuals of gunshot (or shrapnel) wound are shown in the 
medical records, including the separation examination, and 
there is no post-service probative medical evidence of any 
residuals of a gunshot (or shrapnel) wound to the stomach.  
In the absence of current medically-diagnosed residuals of a 
gunshot (or shrapnel) wound to the stomach, there is no basis 
for establishing service connection for such condition.  

The veteran has alleged that he has current residuals of a 
gunshot (or shrapnel) wound to the stomach, but as a layman 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board concludes that claimed residuals of a gunshot (or 
shrapnel) wound to the stomach were neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

II.  Generalized Anxiety Disorder

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 30 percent rating is warranted for generalized anxiety 
disorder where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2002).  

In evaluating the evidence, the Board has noted various GAF 
scores which clinicians have assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  For example, a GAF score of 41 to 50 is meant to 
reflect an examiner's assessment of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
61-70 GAF score indicates the examiner's assessment of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having 
some meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126.  

In December 1988, the RO granted service connection and a 10 
percent rating for generalized anxiety disorder.  A May 1998 
RO decision increased the rating for the veteran's service-
connected generalized anxiety disorder to 30 percent.  

On September 22, 2000, the veteran filed his current claim 
for an increase in a 30 percent rating for his service-
connected generalized anxiety disorder.  A February 2001 RO 
decision denied an increase in a 30 percent rating for the 
veteran's service-connected generalized anxiety disorder.  

A September 2005 RO decision increased the rating for the 
veteran's service-connected generalized anxiety disorder to 
50 percent, effective March 23, 2004, (the date of a VA 
treatment entry).  Thus, the Board must consider whether the 
veteran is entitled to a rating in excess of 30 percent prior 
to March 23, 2004, and a rating in excess of 50 percent since 
March 23, 2004.  

An October 2000 VA psychiatric examination report noted that 
the veteran did not know whether he was receiving any mental 
health treatment and that he did not know the medications 
that he was taking.  It was reported that the examination of 
the veteran was difficult because although he was fully 
cooperative, he was a rather limited historian.  It was 
further noted that the veteran tended to volunteer little 
information, not because he was uncooperative, but that 
because he seemed to have difficulty describing his problem.  
The veteran did indicate that he thought he could be doing 
better on account of his nerves.  He also stated that there 
were times that he would shake and that he worried a great 
deal about his financial status and his health.  The veteran 
indicated that he had been married to his wife for fifty-one 
years and stated that their relationship was fine.  He noted 
that he spent time walking a little and just sitting around.  
The veteran stated that sometimes he would visit his brother-
in-law.  

The examiner reported that the veteran was quite anxious and 
that numerous questions had to be repeated.  The examiner 
stated that the veteran was fully cooperative and that his 
speech was within normal limits with regard to rate and 
rhythm.  It was noted that the veteran's predominant mood was 
one of anxiety and that his affect was appropriate to 
content.  The examiner indicated that the veteran's thought 
processes were logical and tight, that no loosening of 
associations were noted, and that there was no confusion.  
The examiner stated that no gross impairment in memory was 
observed and that the veteran was oriented in all spheres.  
It was reported that hallucinations were not complained of 
and that no delusional material was noted during the 
examination.  The examiner indicated that the veteran's 
insight was somewhat limited and that his judgment was 
adequate.  The veteran denied suicidal or homicidal ideation.  
The impression was generalized anxiety disorder.  A global 
assessment of functioning (GAF) score of 55 was assigned.  

VA treatment records dated from March 2001 to May 2002 show 
treatment for multiple disorders.  A July 2002 VA psychiatric 
examination report noted that the veteran apparently did not 
receive any mental health treatment and that he did not know 
the medications that he was taking.  It was noted that the 
veteran spent most of the examination discussing his physical 
problems.  He reported that he had sleep problems with 
awakening during the night and that sometimes it was 
secondary to nocturia.  The veteran indicated that he did not 
have frequent disturbing dreams and that he was worried about 
his health problems.  He stated that he remained married to 
his wife of fifty-three years and noted that they got along 
well.  The veteran indicated that he did what he could during 
the day trying to stay active and that he visited his 
friends, when he was able to do so.  

The examiner reported that the veteran was fully cooperative 
and that he gave no reason to doubt the information he 
provided.  It was noted that he was a limited historian, that 
he appeared to have a hearing impairment, and that numerous 
questions had to be repeated.  The examiner stated that the 
veteran displayed some anxiety and that he was generally 
limited in what he could report other than to say his hands 
shook.  The examiner noted that the predominant mood was one 
of anxiety and that the veteran's affect was appropriate to 
content.  The examiner indicated that thought processes and 
associations were logical and tight, that no loosening of 
associations was noted, and that there was no confusion.  It 
was reported that there was no gross impairment in memory 
observed, that the veteran was oriented in all spheres, that 
hallucinations were not complained of, and that no delusional 
material was noted.  The examiner indicated that the 
veteran's insight was somewhat limited and that his judgment 
was adequate.  The veteran denied suicidal or homicidal 
ideation.  The diagnosis was generalized anxiety disorder.  A 
GAF score of 53 was assigned.  

VA treatment records dated from October 2002 to November 2004 
show treatment for disorders including variously diagnosed 
psychiatric problems.  A November 2003 treatment entry noted 
an impression of abnormal neuropsychological test results 
consistent with diffuse, chronic, moderate, cerebral 
dysfunction, with marked deficits in attention and memory and 
an abnormal global deterioration scale consistent with severe 
depression.  A treatment entry dated on March 23, 2004, noted 
that the veteran had dementia, most likely Alzheimer's type, 
as well as severe depression.  Other recent treatment entries 
also referred to dementia.  

The most recent August 2005 VA psychiatric examination report 
noted that the veteran reported that he did not receive any 
mental health treatment and that he was not taking any 
psychotropic medication.  The veteran stated that he had been 
worrying for quite awhile and that he thought it had become 
worse.  He noted that he had been hospitalized when his house 
was burned.  The veteran indicated that he would awaken 
during the night to think about things and would also wonder 
if somewhat was breaking in to his house.  He stated that he 
worried a great deal about his financial situation.  The 
veteran reported that he had been married for fifty-five 
years and that his relationship with his wife was wonderful.  
He noted that he would go out to stores and malls.  The 
veteran reported that he did not visit with anyone because he 
had nobody to visit with.  

Again, the examiner reported that although the veteran was 
fully cooperative, he was a somewhat limited historian.  It 
was noted that the veteran tended to dwell on physical 
problems or financial problems that he had rather than any 
specific mental health problems.  The examiner stated that 
the veteran displayed some dysphoria and that his speech was 
within normal limits with regard to rate and rhythm.  The 
examiner indicated that the veteran's predominant moods were 
ones of anxiety and depression and that his affect was 
appropriate to content.  The examiner noted that the 
veteran's thought processes and associations were logical and 
tight, that there was no loosening of associations noted, and 
that there was no confusion.  The examiner also reported that 
the veteran's memory was intact, that he was oriented in all 
spheres, that he did not report hallucinations, and that 
delusional material was not noted.  The examiner indicated 
that the veteran's insight was adequate as was his judgment.  
It was noted that the veteran reported occasional suicidal 
ideation, but that he denied intent and that he denied 
homicidal ideation.  

The diagnosis was generalized anxiety disorder and a GAF 
score of 53 was assigned.  The examiner commented that he did 
not find evidence that the veteran's anxiety disorder 
precluded employment.  The examiner noted that the veteran 
did report some social isolation, but that no impairment in 
thought processing or communication was noted.  The examiner 
stated that the veteran seemed to have some depression at the 
time of the examination.  

The Board notes that although there are some slight 
variations in the veteran's psychiatric disorder as shown by 
the October 2000 VA psychiatric examination, the July 2002 VA 
psychiatric examination report, and treatment entries such as 
the November 2003 VA treatment entry, all noted above, the 
veteran has clearly been shown to have significant 
psychiatric pathology on all such reports during that period.  
For example, the October 2000 VA psychiatric examination 
report related a GAF score of 55 and the July 2002 VA 
psychiatric examination report noted a GAF score of 53, both 
suggestive of moderate symptoms.  The November 2003 entry 
referred to severe depression.  The RO assigned a 30 percent 
rating for generalized anxiety disorder prior to March 23, 
2004 (the date of a VA treatment report), and a 50 percent 
rating since that date.  The March 23, 2004 VA treatment 
entry, noted above, reported that the veteran had dementia 
and severe depression.  The Board cannot conclude, based on a 
review of the evidence, that the veteran's generalized 
anxiety disorder solely increased in severity on the specific 
date of the March 23, 2004 VA treatment entry.  In fact, 
overall, the evidence indicates that the veteran's 
psychiatric symptomatology has remained fairly consistent 
from the date of his claim for an increased rating.  

Based on the above, the Board will not assign separate 
ratings of 30 percent prior to March 23, 2004 and 50 percent 
since March 23, 2004.  Rather, the Board finds that the 
criteria for a 50 percent rating for generalized anxiety 
disorder have been met for the period prior to March 23, 
2004.  The evidence prior to March 23, 2004, clearly does not 
show that the veteran's service-connected generalized anxiety 
disorder is more than 50 percent disabling.  The medical 
evidence during that time indicates that he has been married 
for decades and that he has at least some contact with 
friends and relatives.  As noted above, the GAF scores 
assigned pursuant to the examination reports in October 2000 
and July 2002, suggest moderate symptoms.  The evidence does 
not indicate that the veteran's generalized anxiety disorder 
alone is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms as required for a 70 percent schedular rating prior 
to March 23, 2004.  For example, the veteran has not been 
shown to have obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  All the medical evidence cited above would 
only provide negative evidence against the claim for a rating 
above 50 percent prior to March 23, 2004.  

In sum, a 50 percent rating, and no more, will be assigned 
for the period prior to March 23, 2004.  The benefit-of-the-
doubt rule has been applied in making this decision.  38 
U.S.C.A. § 5107(a).  

The preponderance of the evidence is against a rating higher 
than 50 percent for the period prior to March 23, 2004, and 
thus, as to this aspect of the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

The Board must now consider whether the veteran is entitled 
to a rating in excess of 50 percent.  The Board notes that 
the March 23, 2004 treatment entry referred to severe 
depression.  However, the most recent August 2005 VA 
psychiatric examination report indicated a GAF score of 53, 
suggesting moderate symptoms.  Additionally, the examiner 
specifically stated that he did not find evidence that the 
veteran's anxiety disorder precluded employment.  The Board 
notes that the evidence as a whole demonstrates that the 
veteran's generalized anxiety disorder is no more than 50 
percent disabling since March 23, 2004.  

The evidence does not indicate that the veteran's generalized 
anxiety disorder alone is productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to various symptoms as required for a 70 percent 
schedular rating  For example, the veteran has not been shown 
to have obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  All the medical evidence cited above would 
only provide negative evidence against the claim for a rating 
above 50 percent.  

As the preponderance of the evidence is against the claim for 
an increase in a 50 percent rating for generalized anxiety 
disorder, as to this aspect of the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for residuals of a gunshot (or shrapnel) 
wound to the stomach is denied.  

A disability rating of 50 percent for generalized anxiety 
disorder, for the period prior to March 23, 2004, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

A rating in excess of 50 percent for generalized anxiety 
disorder is denied.  



____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


